UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the monthly distribution period from November 1, 2007 to November 31, 2007 333-145491-01 Commission File Number of Issuing Entity Caterpillar Financial Asset Trust 2007-A (Exact name of issuing entity as specified in its charter) 333-145491 Commission File Number of Depositor Caterpillar Financial Funding Corporation (Exact name of depositor as specified in its charter) Caterpillar Financial Services Corporation (Exact name of sponsor as specified in its charter) Delaware 26-0683996 (Stateor other jurisdiction of incorporation of the issuing entity) (IRS Employer Identification Number) The Bank of New York (Delaware) Attn:Corporate Trust Administration 100 White Clay Center Route 273 Newark Delaware19711 (Address of principal executive offices of the issuing entity) (302) 283-8905 (Telephone number, including area code) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) Class A-1 X Not Applicable Class A-2a X Not Applicable Class A-2b X Not Applicable Class A-3a X Not Applicable Class A-3b X Not Applicable Class B X Not Applicable Indicate by a check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securites Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o PART I – DISTRIBUTION INFORMATION Item 1.Distribution and Pool Performance Information. Distribution and pool performance information with respect to the receivables that comprise the assets of Caterpillar Financial Asset Trust 2007-A are set forth in the attached Monthly Servicer’s Certificate. Introductory and explanatory information regarding the material terms, parties and distributions described in the Monthly Servicer’s Certificate attached as Exhibit 99.1 is included in the Prospectus Supplement dated September 17, 2007 and the Prospectus dated September 17, 2007 relating to the Caterpillar Financial Asset Trust 2007-A Class A-1, Class A-2a, Class A-2b, Class A-3a, Class A-3b and Class B Notes filed with the Securities and Exchange Commission pursuant to Rule 424(b)(5) under the Securities Act of 1933. PART II – OTHER INFORMATION Item 2.Legal Proceedings. None Item 3.Sales of Securities and Use of Proceeds. None Item 4.Defaults Upon Senior Securities. None Item 5.Submission of Matters to a Vote of Security Holders. None Item 6.Significant Obligor of Pool Assets. None Item 7.Significant Enhancement Provider Information. None Item 8.Other Information. None Item 9.Exhibits. (a)Exhibits 99.1Monthly Servicer’s Certificate for the month of November 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Caterpillar Financial Funding Corporation (Depositor) By:/s/ David A. Kacynski David A. Kacynski Treasurer Dated :December 26, 2007 EXHIBIT INDEX Exhibit No. 99.1Monthly Servicer’s Certificate for the month of November 2007
